                          Case 3:18-cv-04865-EMC Document 320 Filed 05/03/21 Page 1 of 5



                    1   COOLEY LLP
                        STEPHEN C. NEAL (170085) (nealsc@cooley.com)
                    2   PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                    3   3175 Hanover Street
                        Palo Alto, California 94304-1130
                    4   Telephone:     +1 650 843 5000
                        Facsimile:     +1 650 849 7400
                    5   Attorneys for Defendants
                        TESLA, INC., ELON MUSK, BRAD W. BUSS,
                    6   ROBYN DENHOLM, IRA EHRENPREIS,
                    7   ANTONIO J. GRACIAS, JAMES MURDOCH,
                        KIMBAL MUSK, and LINDA JOHNSON RICE
                    8
                        LEVI & KORSINSKY, LLP
                    9   ADAM M. APTON (SBN 316506)
                        ADAM C. MCCALL (SBN 302130)
                   10
                        388 Market Street, Suite 1300
                   11   San Francisco, CA 94111
                        Telephone: (415) 373-1671
                   12   Facsimile: (212) 363-7171

                   13   Attorneys for Lead Plaintiff
                        GLEN LITTLETON and the Class
                   14

                   15   [Additional counsel listed on signature page]

                   16
                                                     UNITED STATES DISTRICT COURT
                   17
                                                   NORTHERN DISTRICT OF CALIFORNIA
                   18
                                                          SAN FRANCISCO DIVISION
                   19

                   20                                                         Case No. 3:18-cv-04865-EMC
                        IN RE TESLA, INC. SECURITIES
                   21   LITIGATION                                            STIPULATED REQUEST FOR ORDER
                                                                              CHANGING TIME AND [PROPOSED] ORDER
                   22

                   23

                   24          Pursuant to Civil Local Rule 6-2, Lead Plaintiff Glen Littleton (“Lead Plaintiff”) and
                   25   Defendants Tesla, Inc., Elon R. Musk, Brad W. Buss, Robyn Denholm, Ira Ehrenpreis, Antonio J.
                   26   Gracias, James Murdoch, Kimbal Musk, and Linda Johnson Rice (collectively, “Defendants”)
                   27   (collectively, Lead Plaintiff and Defendants are referred to as the “Parties”), by and through their
                   28   undersigned counsel of record, submit the following stipulation and proposed order:
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO                                                                                STIPULATED REQUEST FOR ORDER
                                                                         1             CHANGING TIME AND [PROPOSED] ORDER
                                                                                                        3:18-CV-04865-EMC
                          Case 3:18-cv-04865-EMC Document 320 Filed 05/03/21 Page 2 of 5



                    1            WHEREAS, on May 22, 2020, the Parties filed a Joint Case Management Statement and

                    2   Proposed Order proposing litigation deadlines for this case (Dkt. No. 256);

                    3            WHEREAS, on May 31, 2020, the Court entered a Case Management and Pretrial Order for

                    4   Jury Trial setting the litigation deadlines for this case (Dkt. No. 261);

                    5            WHEREAS, because substantial discovery still remains to be completed, counsel for

                    6   Defendants and counsel for Lead Plaintiff have conferred regarding extending certain litigation

                    7   deadlines for this case;

                    8            WHEREAS, the Parties agreed to modify certain deadlines for this case while maintaining the

                    9   previously scheduled dates for the Final Pretrial Conference and Trial;

                   10            NOW, THEREFORE, the Parties hereby jointly request that the Court enter an order

                   11   establishing the following deadlines in this case:

                   12
                         Event                                        Current Schedule              Proposed Modified
                   13
                                                                                                    Schedule
                   14    Non-Expert Discovery Cut-Off                 June 15, 2021                 September 28, 2021
                   15    Opening Expert Reports                       July 14, 2021                 October 12, 2021

                   16    Rebuttal Expert Reports                      August 25, 2021               November 16, 2021
                         Expert Discovery Cut-Off                     September 15, 2021            December 3, 2021
                   17
                         Dispositive Motions                          October 15, 2021              December 16, 2021
                   18
                         Opposition to Dispositive Motions            November 23, 2021             January 17, 2022
                   19    Reply in Further Support of                  December 23, 2021             February 7, 2022
                   20    Dispositive Motions
                         Hearing on Dispositive Motions               January 20, 2022              March 3, 2022
                   21
                         Final Pretrial Conference                    May 3, 2022                   May 3, 2022
                   22
                         Trial                                        May 31, 2022                  May 31, 2022
                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO                                                                                    STIPULATED REQUEST FOR ORDER
                                                                             2             CHANGING TIME AND [PROPOSED] ORDER
                                                                                                            3:18-CV-04865-EMC
                        Case 3:18-cv-04865-EMC Document 320 Filed 05/03/21 Page 3 of 5



                    1   Dated: May 3, 2021
                                                           COOLEY LLP
                    2
                                                           By: /s/ Patrick E. Gibbs
                    3                                          Patrick E. Gibbs
                    4
                                                           Stephen C. Neal (170085)
                    5                                      Patrick E. Gibbs (183174)
                                                           Samantha A. Kirby (307917)
                    6                                      3175 Hanover Street
                                                           Palo Alto, CA 94304-1130
                    7                                      Telephone: (650) 843-5000
                                                           Facsimile: (650) 849-7400
                    8                                      Email: nealsc@cooley.com
                                                           pgibbs@cooley.com
                    9                                      skirby@cooley.com

                   10                                      Sarah M. Lightdale (pro hac vice)
                                                           Brian M. French (pro hac vice)
                   11                                      Bingxin Wu (pro hac vice)
                                                           55 Hudson Yards
                   12                                      New York, NY 10001-2157
                                                           Telephone: (212) 479-6000
                   13                                      Facsimile: (212) 479-6275
                                                           Email: slightdale@cooley.com
                   14                                      bfrench@cooley.com
                                                           bwu@cooley.com
                   15
                                                           Attorneys for Defendants Tesla, Inc., Elon Musk,
                   16                                      Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                           Antonio J. Gracias, James Murdoch, Kimbal
                   17                                      Musk, and Linda Johnson Rice

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO                                                                 STIPULATED REQUEST FOR ORDER
                                                            3           CHANGING TIME AND [PROPOSED] ORDER
                                                                                         3:18-CV-04865-EMC
                          Case 3:18-cv-04865-EMC Document 320 Filed 05/03/21 Page 4 of 5



                    1    Dated: May 3, 2021                               LEVI & KORSINSKY, LLP
                    2                                                     By: /s/ Adam M. Apton
                    3                                                         Adam M. Apton

                    4                                                     Adam M. Apton (316506)
                                                                          Adam C. McCall (302130)
                    5                                                     388 Market Street, Suite 1300
                                                                          San Francisco, CA 94111
                    6                                                     Telephone: (415) 373-1671
                                                                          Facsimile: (212) 363-7171
                    7                                                     Email: aapton@zlk.com
                                                                          Email: amccall@zlk.com
                    8
                                                                          Nicholas I. Porritt (admitted pro hac vice)
                    9                                                     Alexander A. Krot III (admitted pro hac vice)
                                                                          1101 30th Street NW, Suite 115
                   10                                                     Washington, D.C. 20007
                                                                          Telephone: (202) 524-4290
                   11                                                     Facsimile: (212) 363-7171
                                                                          Email: nporritt@zlk.com
                   12                                                     Email: akrot@zlk.com

                   13                                                     Joseph Levi (admitted pro hac vice)
                                                                          Eduard Korsinsky (admitted pro hac vice)
                   14                                                     55 Broadway, 10th Floor
                                                                          New York, New York 10006
                   15                                                     Tel: (212) 363-7500
                                                                          Fax: (212) 363-7171
                   16                                                     Email: jlevi@zlk.com
                                                                          Email: ek@zlk.com
                   17
                                                                          Attorneys for Lead Plaintiff
                   18                                                     GLEN LITTLETON and the Class

                   19

                   20                                   ATTESTATION OF SIGNATURES

                   21          Pursuant to Civil Local Rule No. 5-1(i)(3), I attest that concurrence in the filing of this document

                   22   has been obtained from the signatories.

                   23   Dated: May 3, 2021                                      COOLEY LLP
                   24
                                                                                By: /s/ Patrick E. Gibbs
                   25                                                               Patrick E. Gibbs

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO                                                                                    STIPULATED REQUEST FOR ORDER
                                                                            4              CHANGING TIME AND [PROPOSED] ORDER
                                                                                                            3:18-CV-04865-EMC
                         Case 3:18-cv-04865-EMC Document 320 Filed 05/03/21 Page 5 of 5



                    1           IT IS SO ORDERED.
                    2

                    3

                    4   Date:                                    ______________________________
                                                                 The Honorable Edward M. Chen
                    5
                                                                 UNITED STATES DISTRICT JUDGE
                    6

                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO                                                                STIPULATED REQUEST FOR ORDER
                                                             5         CHANGING TIME AND [PROPOSED] ORDER
                                                                                        3:18-CV-04865-EMC
